One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(HU) Mr President, while we were gathered here on Monday for our last plenary session, events were taking place in Budapest that merit the attention of all Europe. That is, the 50th anniversary of the 1956 uprising was being celebrated in Hungary. That celebration, however, took quite an odd turn because the people were not allowed to participate. One of the high-ranking guests present, an Italian deputy prime minister, said that these celebrations left the people out.
Meanwhile the people on the street who wanted to celebrate peacefully were brutally attacked and beaten up. The police caused serious injuries by shooting rubber bullets at head level, and they pushed people off the streets. Peaceable passers-by, who wanted to celebrate 1956 peacefully, were not allowed to do so. What a shame, what a shame this was in the middle of Europe. I call upon everyone who strives for human and civic liberties not to support this policy.
(FR) Mr President, I would take the liberty of speaking once again on the subject of the Bulgarian nurses and the Palestinian doctor. They are still in Tripoli, in the prisons of the Libyan State.
You know, as I do, that they are imprisoned under false accusations. The review of their trial was supposed to conclude at the end of October. However, in October, the court again postponed its decision, this time until 19 December. The court says that it is beginning to take into consideration the opinion of international experts, who tirelessly bring evidence of the innocence of the accused.
Mr President, could we not demonstrate again the great interest that we take in the fate of these prisoners who have been tortured and have been absent from their homes for eight years for having treated young Libyans? This situation cannot be tolerated, as, month after month, they are promised a trial. This new trial, the third, is inequitable and unjust and leaves them in the throes of a death sentence.
(HU) Mr President, it is sad enough that the countries of Europe are witnessing ever more frequent acts of violence and destruction, events that signal turmoil and inner tensions. Stones being hurled, cars set on fire elicit a forceful response from the police forces, and these events show up on the newspaper headlines and television screens. All this causes damage to Europe, to the protesters, to the forces of law and order, in a word: to democracy.
It is even more detrimental, however, when certain politicians, certain political parties feel justified in pronouncing judgment prior to the inquiry undertaken by the appointed independent judicial body. The Hungarian socialist delegation read with profound shock the statement by the President of the European People's Party about the events surrounding the 50th anniversary. What József Szájer said does not surprise us. The grave allegations by the European People's Party made prior to the conclusion of the inquiry are to be qualified as prejudicial, and as such, on behalf of the Hungarian socialist delegation, we reject them most emphatically.
- (LT) Mr President, ladies and gentlemen, it has already been sixteen years since Lithuania regained its independence from the Soviet Union. The same time has passed since Lithuania failed to get back its embassy building in Rome, known as Villa Lituania, which was owned by Lithuania until 1937. Today, the Russian flag continues to fly on this building.
After Russia occupied and annexed Lithuania in 1940, the then Lithuanian ambassador Stasys Lozoraitis presented a note to the Italian Government emphasising the illegitimate nature of the incorporation of Lithuania into the Soviet Union and the fact that Lithuanian diplomatic missions in foreign countries should not change their status. Despite this, Soviet officials occupied Villa Lituania in the presence of the representatives of the Italian Ministry of Foreign Affairs and the police.
After the restoration of Lithuania's independence, Italy avoided any responsibility and suggested negotiating with Russia concerning the building. Even though the Italian Government appears to have changed its position now, this matter remains unresolved. Why would the Italian Government make no attempt to reconsider its past history?
(EL) Mr President, ladies and gentlemen, despite the reassuring messages and replies from the Central European Bank and the Commission on the cases of forgery of the euro, this phenomenon continues to preoccupy the administrative authorities and Europol.
Just last week we had two particularly worrying cases. The first concerns the gang of Colombian counterfeiters brought down. A total of EUR 6 million was seized in forged 50 and 100 euro notes destined for Spain and other countries of the European Union.
The same week in Germany, hundreds of thousands of 5 and 20 euro notes were dissolved in water, with the result that the German authorities were questioned as to the causes, while the citizens of this country hanker after the strong and independent Deutschmark.
What is going on with the euro? How secure are citizens when they themselves are at risk - even though victims - of being referred for investigation, as we have seen in several countries, on suspicion of counterfeiting or moving forged notes?
How long will the Central European Bank turn a blind eye? Or is it only interested in when interest rates will rise again and start throttling consumers?
Mr President, I rise to ask you and others in this House to use their best offices to intervene in the case of ten Iranian Ahwazi Arab rights activists who, according to the Iranian media, face the death penalty this week.
The men stand accused of bombing oil installations, but the evidence is unconvincing. All ten men made confessions under torture. According to Amnesty International and Human Rights Watch none of them had a fair trial. Their lawyers were not allowed to see them before their trial and were only briefed on the prosecution case a few hours before the start of court proceedings, which were held in secret. The lawyers for the condemned men have themselves been arrested for complaining about the illegal and unjust nature of these trials, and have been charged with threatening national security.
I therefore hope that many Members will make contact with the Iranian authorities to make clear their views on these tragic cases.
(PL) Mr President, one week has passed since the introduction of new baggage restrictions on airline passengers. However, I am still constantly asked what the matter is, if just days after Great Britain has eased these restrictions they have been implemented Europe-wide? I still have not received an explanation for this situation even though I am a representative of the Committee for Transport and Tourism.
Another issue is the lack of clarity over the new regulations, which are totally confusing to passengers. It appears that they have a different interpretation in just about every airport. At Wrocław Airport, for example, which is the one I use, I was told to throw away a stick deodorant, even though it was not in liquid form, as a penalty for not having declared it.
In such a simple matter, would it not be possible to harmonise these rules so that they are interpreted in a uniform way, and that it is not up to the goodwill or otherwise of individual officials? I hope to receive a reply to these questions.
(HU) Mr President, in 1989-90 Hungary created the foundations for democracy and the rule of law without any violence. Now, 16 years later, the spirit of coercion has nevertheless been unleashed, because the current government unfortunately saw fit to use intimidation in order to attain its goals, thereby suppressing democratic opposition. The use of force is to be condemned, let there be no mistake. Rioting by violent groups is unacceptable, but even in problematic situations respect for the tools of the rule of law is indispensable.
Defenders of Hungarian democracy must seize every legal means to ensure that the violent events of 23 October will never be repeated, when the police violently broke up the crowds and failed to observe the most basic demands of human rights, precisely when people were commemorating the 50th anniversary of the 1956 Revolution. We Hungarians believe in democratic freedom, which we have struggled so hard to achieve, and wish to make use of our human rights.
Mr President, I would like to raise the issue of incitement to racial and religious hatred in Europe.
Over the past two weeks in the United Kingdom we have had two trials. One concerned a young Muslim who, during a demonstration regarding, I believe, the infamous Danish cartoons, called for the beheading of those who insult Islam. He was rightly convicted and imprisoned. Yet, in contrast, Nick Griffin, the leader of Britain's neo-fascist British National Party, who was caught by the BBC declaring Islam a vile and wicked religion, was found not guilty of the same. I would ask that the relevant Commissioner considers whether or not at European level we need new and stronger legislation in this area. This is not an issue of freedom of speech, but freedom from fear. Comments like those of the BNP leader put the Muslim and minority communities at risk. The evidence is that, when BNP councillors are elected, racist violence in the relevant area doubles or triples, leading to problems for the whole area.
Mr President, I rise to ask for your support for efforts at EU level to counter discrimination in the workplace, and in particular for the EU-funded 'Work It Out' Programme, which is a project that produces tools to help people with intellectual disabilities, those who support them and European legal experts in this area. This programme provides information on the framework Employment Directive, which seeks to combat discrimination and unequal treatment at work. That directive has recently been transposed by Member States and provides vital protection to people with intellectual disabilities who face discrimination at work.
Mr President, I would ask you to ensure that the definition of 'worker' in this directive includes people in sheltered employment. We must be watchful and ensure that the directive is being implemented correctly in each Member State. Intellectual disability covers a large range of people with very different capabilities: some people with intellectual disabilities work and live independently in the community, while others have complex or profound needs and require constant support. However, it is important not to make assumptions about what intellectual disability means, since with appropriate support and preparation many people with intellectual disabilities can be a valuable part of the workforce.
Mr President, I would ask that you devote personal attention to this matter.
(ES) Mr President, to begin with, I should like to thank you in your own language for what you said to President Putin, that we will not trade human rights for energy.
(PL) I would also like to see the ban imposed by Russia on the import of meat from Poland discussed at this meeting. Russia's accusations are groundless, and the matter has become too long and drawn-out. I believe that it is not just a matter between Poland and Russia, but between Russia and the entire European Union. I would like this house to put some pressure on the European Commission to take steps to resolve this abnormal situation.
(FR) Mr President, an unprecedented power cut hit Western Europe on the night of 4/5 November. It revealed the fragility of the European energy system and the inadequate capacity for producing and transporting electricity, the result of a poor investment policy.
Despite the risk of blackouts, for the last six years European operators have been reducing the level of their investments, which has fallen from 16% to 10% of their turnover. At the same time, electricity consumption has continued to rise by 1.8% per year. This fall in investments is the direct consequence of liberalising the energy market. Rather than investing in the development of new production capacity, operators are concentrating their efforts on profits and on buying out their competitors.
On the one hand, the public has seen electricity prices soar while, on the other hand, security has decreased. Only a European energy policy could guarantee successful cooperation between Member States and the implementation of necessary investments to the tune of EUR 700 billion between now and 2030.
Electricity is a public good: this should be reflected in the European Union's political initiatives.
(PL) Mr President, despite numerous interventions, discussions and measures by Poland to comply with Russia's conditions, Russia continues to maintain its embargo on Polish foodstuffs, including meat. Poland has not, and will not be able to resolve this situation until the European Union applies equal market protection rules for all Member States.
It is intolerable that Poland should be facing problems selling its products both on the external market and on the internal European market due to the impact of goods from third countries being dumped on its market. Poland, like the other Member States, cannot deal with Russia on her own. The partner that Russia should be dealing with is the European Union as a whole.
For this reason I am raising the fundamental question of whether at the European Union-Russia summit planned for 24 November this year, Poland's problems will be treated as problems which affect the European Union as a whole.
This is certainly an important issue. I cannot give you an answer because, as you know, we have not been invited to take part in this summit, but I am sure that both the Commission and the Council will bear Poland's problems in mind when dealing with EU-Russian relations.
(PL) Mr President, I would also like to raise the matter of the European Commission's hand luggage regulations. I do not know whether the President and the Commission are aware of the fact that the food and cosmetics industry is unable to keep up with these regulations, and the majority of cosmetics do not come in 100 ml packaging. This means that shampoos, lotions and other cosmetics in liquid form have to be poured down the sink and the remainder poured into 100 ml containers because 200 ml containers are not allowed on board the aircraft.
Of course, you can have your baggage checked in, although 5 million pieces of baggage go missing each year worldwide. Often total chaos and confusion prevails at airports, and the officials responsible are unable to cope.
So it appears that the terrorists are one step ahead of us again, and have got us in a corner. The way things are going, it will not be long before they have us all flying in strait-jackets and disposable hospital slippers.
(PL) Mr President, 'JEREMY', a joint and extremely valuable initiative of DG REGI and the European Investment Bank for 2007- 2013, is currently being negotiated with individual Member States. The aim of the initiative is to facilitate access to European Regional Development Fund cash for small and medium-sized enterprises.
The aim of JEREMY is to help regional business start-ups and development through all kinds of non-grant based instruments such as microcredits or guarantees. Unfortunately there is resistance on the part of some Member States - for the decision depends on them - to re-allocating part of their structural funds towards this new initiative. Some refuse outright to include them in their programmes, even though it is clear that they will be unable to utilise all of their funds and will have problems with uptake.
This means running the risk that JEREMY, a superb instrument capable of supporting business initiative in the regions, will remain unused. We as the European Parliament have the obligation to encourage Member States to make use of the opportunities offered by JEREMY, because in addition to major investments from the structural funds, it is the development of small business and the generation of business activity that are the powerhouse of regional development, and therefore they deserve particular support.
(DE) Mr President, ladies and gentlemen, this year, and for the tenth time, the Europa Centre in Graz organised a European youth meeting with participants drawn from all over Europe, devoted to the theme of 'European future objectives' and with the participants giving their attention to the future development of the European Union. Following an information session on the European Union and its institutions, the participants - over sixty of them - moved to a role-play exercise in which they imagined themselves as representatives of these institutions and worked through a large number of items, producing a twenty-point resolution to the effect that, inter alia, the powers of the Union should be extended, that the budget should be topped up and that there should be no further enlargement before the treaty on a constitution for Europe has entered into force. Young people are Europe's future, and we should be very strong advocates for their education and further education, for that, too, is where our future lies.
(EL) Mr President, one of the achievements of democracy is university asylum which, of course, does not develop in the same way in every country. In Greece, suddenly, university asylum means the anarchists, the pockets of terrorism which we pursue hotly in this Chamber, are creating cells and using universities as sites to manufacture Molotov cocktails and attack shops and neighbours.
It is a terrible problem faced by my country, which is unable to find a solution. It is unable to take them on and that is where the main problem lies. Can we legislate uniformly in all the countries of Europe for equal respect for asylum, because this situation is spiralling out of control, and not just in Greece? In other capitals of countries of Europe we have the same problem: the anarchists in asylum are a state within a state. There should be respect for asylum, but this should not become cells, pockets of anarchy, of all those going around in hoods violating, extorting and plundering the life of the citizens. Let us at long last legislate for the good of universities, for the good of students, and not for the good of the extremists or certain extremists fighting against the state.
(HU) Mr President, it might become one of the signs of discrimination against the new Member States if administrative costs for 2007 were to be reduced at their expense. Paring down bureaucracy is a worthy aim, but it puts at risk the filling of eight hundred positions for the new Member States. These civil servants ought already to have been hired in the first half of 2006. I call upon the Commission to fulfil its obligations and to continue hiring new civil servants at the agreed pace.
I hope that the European Commission will not listen to the Fidesz party. I would not wish to see the new Member States suffer from the smear campaign that party has launched, claiming that the new Member States do not deserve to be treated as equals because they are run by post-communists who trample human rights underfoot. Whatever Kinga Gál and József Szájer may say in this Chamber, to my mind, it is the interview given today by Elmar Brok, chairman of the Committee on Foreign Affairs, which holds true: Hungarian democracy and the rule of law are not in danger.
(HU) Mr President, a few days ago, as a result of an energy network breakdown, millions of Europeans were left without power, if only for an hour. This blackout, unprecedented since the 1970's, has once again shed light on the fact that it is increasingly difficult to bring energy regulation, which is largely within national jurisdictions, into line with the demands of energy security in the 21st century.
At the same time, the dangers with regard to gas supply are becoming increasingly evident. The conflict over gas prices that has been developing in recent weeks between Russia and Georgia makes it clear that Russia is prepared, in a completely overt fashion, to use its energy resources for political purposes. This is the reason - one that is all the more frightening for the EU - why Russia, which plays a key role in our gas supply, does not wish to sign the European Energy Charter.
Having thus experienced our dependency on two occasions in recent days, our response can only be a common EU energy policy based on solidarity that speaks with one voice at the international level. The Energy Green Paper currently being debated in Parliament should serve as a suitable starting point for formulating such a policy.
Mr President, a study carried out by the highly renowned Johns Hopkins Hospital Medical School in the USA in collaboration with the Baghdad Medical School, published last month in the internationally prestigious medical journal The Lancet, showed that approximately 655 000 civilians have died as a result of the violent hostilities in Iraq between March 2003 and July 2006. Of these, many thousands have been children whose deaths were deemed by vicious criminal terrorists in Iraq and seemingly heartless politicians in Washington and London to be acceptable collateral damage.
Mr Bush's and Mr Blair's invasion and occupation of Iraq has turned into a bloodbath of innocent people, worse than during satanic Saddam's rule of terror. We can no longer look on passively. I call upon you to recommend to the Conference of Presidents an urgent debate on the carnage involving civilians in Iraq, in the hope that we might help convert the madness of war into the logic of peace.
Kyoto was and is a blueprint for sane and sensible environmental policies, by way of the reduction of damaging greenhouse gas emissions. Unfortunately, the reasonable targets set and agreed by Member States have been, and continue to be, ignored in many cases.
In the case of Ireland, for example, we have a tradition of signing up to international agreements and protocols and then walking away from them. The big offender, however, is the United States of America. I welcome the results of the United States congressional elections. The fact that the American people have turned their backs on George Bush because of Iraq may also be an indication that his stubborn refusal to embrace Kyoto is not shared by the vast majority of the American population. Could it be that the tornadoes and the hurricanes and the natural disasters in the United States caused by global warming are a result of the reckless dependence on and usage of fossil fuels? As a former British chief economist with the World Bank, Dr Nicholas Stern, put it very succinctly: good environmental practice does not simply make environmental sense, it also makes good economic sense.
Mr President, last week a group of Irish MEPs met in Brussels with a group of mercy sisters who are working very closely with poor and marginalised members of the asylum and refugee communities. The stories we heard from those religious sisters were very alarming, especially as they came from a country that says it is civilised and treats people properly, though I dare say Ireland is not the only country not to treat refugee and asylum seekers correctly and humanely.
We intend, as a group, to pursue this issue within Ireland. It would appear that the Dublin II Regulation - evaluation of which we currently await - is not working. Very often we hear from people working in this area that the theory and the practice do not match. We need to do something about that. Of particular concern, however, is the phenomenon of children lost to the system. Such children are in Ireland but nobody knows where exactly or who can account for them. That is an appalling prospect in a Member State of the European Union.
We need to look very carefully at how we treat the poor and marginalised in our Community. We need an independent evaluation of the process and a long-term solution to the issue of why those people should need our support.
(EL) Mr President, I think that developments in universities in connection with the basic issue of education are a cause for concern for millions of workers and students in the Member States. We therefore need to be extremely careful when we refer to university asylum, which is a fundamental achievement of the student movement in our country.
The student uprising at the Polytechnic is - thirty-three years on - a shining example of the right of the peoples for democracy within universities and of the need for radical changes to be made at this level. These opinions being voiced in the European Parliament on restricting these basic democratic freedoms are dangerous.
(PL) Mr President, I am shocked by the latest session of the diplomatic heads of the Member States, where the majority of foreign ministers asked for a European Union mandate to negotiate a new agreement between the EU and Russia before Russia lifts the trade restrictions it is imposing on Poland in the form of an embargo on Polish meat and agricultural produce. In other words, instead of European solidarity, what we have is an agreement with Moscow made over Poland's head, leaving my country to fend for itself. However,Warsaw is rightly demanding that the negotiating mandate include a ban on trade barriers in relations between Russia and individual EU Member states. Instead of a few words of support from Commissioner Ferrero-Waldner, relations between the European Union and Russia should be based on the slogan of the Three Musketeers, 'one for all and all for one'. Failure to do this would make European solidarity nothing more than a meaningless phrase, and I say this forcefully in the country of the Three Musketeers.
(ES) Mr President, last week Volkswagen unfortunately announced job cuts at its European factories, which may affect the plants at Pamplona in Spain, Brussels in Belgium and Palmela in Portugal.
In Germany too, 20 000 of the 100 000 workers at the plant may be laid off. That will mean the loss of one in five workers, and 2 400 jobs may go at the other plants.
If we add to that the problems that we have had with Opel and General Motors in Portugal, it is quite clear that we are facing a very serious problem, an industrial crisis that demands a response. In my view, we can no longer put off establishing a framework agreement with the entire European car industry and a code of conduct with the multinational companies, basically so as to guarantee jobs.
I think the time has come for the Commission and Europe's institutions to take a very strong stand on this.
(EL) Mr President, the former leader of Iraq, Saddam Hussein, has been sentenced to death by hanging for crimes against humanity, because he was found guilty of the death of 148 Shiites following an assassination attempt against him in 1982.
I believe that, as repulsive as the crime is, the death penalty is not a solution and is not in keeping with the European acquis. However, I noted with regret that the British Foreign Secretary, Margaret Becket, expressed her satisfaction with this verdict and stated that those accused of crimes against the Iraqis should be brought to justice. I therefore ask you, as the death penalty has been abolished in all the countries of the European Union - because it is an insult to human dignity and simply encourages violence, while doing absolutely nothing to prevent crime - how can a Member State of the Union welcome such a verdict? How can the death penalty uphold the justice cited by Mrs Becket?
(PL) Mr President, the 16th October saw yet another German violation of Poland's territorial sovereignty. On that day a German vessel was bound for the Polish port of Świnoujście. On entering Polish territorial waters she was boarded by Polish customs officials who discovered contraband alcohol. When the vessel was a few metres from shore, she suddenly turned about and headed for the German side. Despite orders from the harbourmaster for the vessel to remain in port, and despite being pursued and ordered to stop by two pursuit vessels of the Polish Border Guard, the Germen vessel left Polish waters with the Polish customs officials aboard. They were then arrested in Germany on charges of unlawful activity. The whole affair is an outrage!
I would also like to point out that in August the German Navy conducted manoeuvres in Polish waters without informing the Polish authorities, and causing problems to passenger ferries trying to get to Polish ports.
This is the latest German provocation which ignores the Polish-German border. It is in breach of international law and jeopardises internal relations within the European Union. I call upon German politicians to come to their senses and finally acknowledge their country's borders with their neighbours.
(PL) Mr President, we as MEPs have been receiving correspondence from individuals and organisations about the problem of the savage treatment of stray dogs in Romania.
The reason I draw attention to this is that in the European Union we have adopted certain standards: recently, when debating an action plan for animal protection, we accepted the principle that the protection and humane treatment of animals is a challenge for European culture and civilisation in the 21st century.
Romania is about to join the European Union in a few weeks' time and we cannot accept standards that are at odds with European standards. It is an issue I would like to draw your attention to, and I ask the European Commission also to address this issue and to intervene appropriately.
(EL) Mr President, I should like to draw the Members' attention to the abuse of and negative references made to periods of history, especially the Middle Ages. We often hear talk of 'mediaeval employment' which is, apparently, being imposed in the resolution on the directive on services or with the promotion of the revised directive on working times.
The Middle Ages were a long period in history during which the foundations were laid in Europe of its present form and work was carried out to combine the Greco-Roman civilisation with Christianity. Of course, during the Middle Ages, employment relations were typified by an uninterrupted connection with the 'master', the employer, and the place of work, and were organised in the form of professional guilds, which were impenetrable regimes which safeguarded monopolies. Today, liberal united Europe, on the contrary, has safeguarded free movement and mobility and is proceeding to liberalise services and abolish the practices which plagued the inhabitants of Europe during various periods in history, such as the Middle Ages.
That concludes this item.